Citation Nr: 0719688	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-01 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 70 percent disabling for 
service-connected post traumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1975 to February 
1997.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In January 2006, the veteran testified before the undersigned 
Veterans Law Judge during a video conference hearing.  A 
transcript of that hearing is of record.  


FINDING OF FACT

The veteran's PTSD is manifested by symptoms of irritability, 
intrusive thoughts, chronic sleep impairment, hypervigilance, 
depression, anxiety, occasional auditory hallucinations, 
concentration difficulties, and difficulty establishing and 
maintaining social relationships; his PTSD does not result in 
total occupational impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran has not been provided notice as to 
assignment of effective dates.  However, no prejudice to the 
veteran can result from this defect in notice.  In this 
regard, as the Board is denying the veteran's claim, any 
questions as to the assignment of an effective date for an 
increased rating are moot.  

VA satisfied the remaining duty to notify by means of a 
letter dated in May 2004.  The veteran was informed of the 
requirements of a successful claim for an increased rating, 
that is, that his PTSD had increased in severity; thus also 
providing him with sufficient notice as to assignment of 
disability ratings.  He was told of his and VA's respective 
duties in obtaining evidence.  He was asked to submit 
information and/or evidence, including any evidence in his 
possession, to the RO.  The content of this notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although the May 2004 letter did not precede the initial 
adjudication by the RO, no prejudice to the veteran will 
result from this timing defect. Since the May 2004 notice, 
the veteran has had a meaningful opportunity to submit 
additional argument and evidence, and thereby participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The veteran 
submitted additional argument by his August 2004 letter and 
by testimony at the January 2006 hearing.  Additional 
evidence was obtained by means of VA examinations conducted 
in June 2004 and October 2005 and by the July 2004 submission 
of a letter from his treating psychiatrist.  Additional 
process has been afforded the veteran by the RO's issuance of 
another rating decision in January 2004, a statement of the 
case in December 2004, and supplemental statements of the 
case in March and October 2005.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  
Appropriate VA examinations were conducted in December 2001, 
June 2004, and October 2005.

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify  
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55,  
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, Diagnostic Code 9411 (2006).  The veteran's PTSD is 
currently evaluated as 70 percent disabling.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

It is further noted that the nomenclature employed in the  
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2006).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.  

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
Id.  GAF scores ranging between 51 and 60 are assigned when 
there are moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.  

Symptoms listed in VA's general rating formula for mental 
disorders are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating, but are not intended to constitute an 
exhaustive list.  Mauerhan v.  Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2006).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2006).

Service connection was granted for PTSD in February 2000.  A 
70 percent rating was assigned and that rating remained in 
place until the veteran filed this claim for an increased 
rating.  

In December 2001, the veteran underwent a VA examination to 
determine the severity of his PTSD.  The veteran reported an 
exacerbation of PTSD symptoms, particularly anxiety, 
depression, and social isolation.  He reported last working 
in May 2000, when he resigned from his position as a court 
bailiff due to PTSD related concentration difficulties.  He 
stated that he was unable to work because of his PTSD.  He 
reported a poor relationship with his children but a good 
relationship with his spouse of 11 years, albeit with some 
difficulties, including a 5 month separation, when he lived 
with someone else.  The veteran also indicated that he has no 
social interaction with any friends, other family members, or 
acquaintances.  Although he reported daily passive suicidal 
ideation, he had no significant history of violence or 
suicidal intent.  He did report that, in April 2000, he was 
on the verge of using a rifle to kill himself, but his spouse 
saw him in the backyard with the rifle, and, at her behest, 
he did not do anything.  The veteran stated that he had no 
ongoing significant recreational or leisure pursuits and had 
severe deficits in general family role functioning and social 
interpersonal relationships.  

Mental status examination contains the veteran's report of 
occasional auditory hallucinations but there were no other 
indications of impairment in thought processes or 
communication.  He showed some difficulty with memory and 
concentration in that he was able to recall only five digits 
forward and three digits backward.  The veteran was depressed 
during the interview and became tearful and anxious when 
describing trauma related events.  He endorsed the 
ritualistic and obsessive behavior of checking the perimeter 
around his house in the morning and evening.  The examiner 
found the veteran to be fully oriented to person, place, and 
time.  In general the veteran's speech was goal directed and 
logical but the rate and flow of speech were significantly 
slowed and there was a poverty of speech content.  He 
endorsed panic like attacks once every two weeks, with panic 
reactions exacerbated in public.  He also endorsed 
significant depressed mood, irritability, and frustrations 
but denied any clear evidence of impaired impulse control.  
He reported ongoing sleep difficulties, including combat 
trauma related nightmares once per week.

The examiner's findings included that the veteran 
reexperiences combat trauma through recurrent and intrusive 
thoughts, distressing dreams, and intense psychological 
distress and physiological reactivity on exposure to trauma-
related cues.  He also found that the veteran persistently 
avoided people, activities, and places that aroused 
recollections of trauma related events, endorsed a restricted 
range of affect, outbursts of anger, significant difficulty 
concentrating, exaggerated startle response, and 
hypervigilance.  The veteran denied difficulties completing 
activities of daily living or basic self care due to PTSD 
symptoms.  

Psychometric testing revealed severe levels of anxiety and 
depression.  The examiner assigned a GAF score of 40 and 
found the veteran competent to handle his finances, although 
his spouse currently does so.  The examiner concluded that 
the veteran had an extremely impoverished social life and 
self reported inability to work due to concentration 
difficulties.  

VA outpatient clinic notes contain further relevant evidence.  
Other than an assigned GAF of 38 in May 2000, practitioners 
have consistently assigned a GAF score of 40.  In May 2000, 
the veteran reported that his unexplained arthralgia had 
interfered in his life to the extent that he quit his job.  
In May 2001, the veteran reported placing his hands around 
his spouse's neck in anger.  An August 2001 
neuropsychological evaluation found the veteran to have 
severe concentration difficulty and cognitive dulling, with 
depression and PTSD significantly impacting his cognitive 
difficulties.  August 2002 notes from his VA treating 
psychiatrist, state that the veteran's PTSD had improved, but 
still show a GAF of 40.  March 2003 notes from this 
practitioner reported that, in general, the veteran continued 
to do well.  He continued to have serious attentional 
problems and increased intrusion and depression, but was 
cognitively intact, had fluent and goal directed speech, was 
neatly dressed and groomed, but had euthymic mood/affect.  
His thought process was linear and logical but his thought 
content was preoccupied with traumatic memories.  

Another VA examination was conducted in June 2004.  
Subjectively, the veteran reported pervasive, intrusive 
recollections, nightmares, and flashbacks occurring several 
times per week.  He experienced extreme avoidance with 
extreme social withdrawal and isolation, markedly decreased 
interest and participation in meaningful activities, 
emotional detachment, affective restriction, chronic sleep 
disturbance, chronic irritability and anger, concentration 
problems, hypervigilance, exaggerated startle response, 
depressed mood more days than not, increased feelings of 
guilt, poor self esteem, decreased energy level, thoughts of 
suicide but no intent, chronic stress, had no friends, and 
had not worked since the year 2000, by his report, due to 
PTSD symptoms.  

The veteran arrived on time for his examination, and was 
accompanied by his spouse.  He was appropriately dressed and 
groomed, without unusual mannerisms or psychomotor activity 
but he was irritated and had a restricted and depressed 
affect.  The veteran admitted to panic attacks occurring up 
to four times per week, but denied disturbance of thought 
processes or thought content, with the exception of PTSD 
intrusive symptoms, flashbacks, nightmares and memories.  He 
denied current suicidal ideation.  Recent and remote memory 
were determined to be within normal limits.  Attention was 
adequate and concentration was variable and likely related to 
PTSD symptoms.  Insight and judgment were fair.  

Psychometric testing revealed higher than previous scores for 
PTSD, depression, and anxiety; and showed very severe anxiety 
and depression.  The veteran reported a number of physical 
symptoms related to anxiety, including, but not limited to, 
numbness, tingling, cramping in his legs, light headedness, 
shakiness, heart pounding, and feeling hot and faint.  The 
examiner concluded that testing suggested that the veteran 
had severe PTSD.  Again, a GAF score of 40 was assigned, 
based on major impairment in several areas including 
occupation, family relations, mood, and social interpersonal 
functioning.  The examiner found the veteran to be competent 
for VA purposes and capable of handling his benefit payments 
in his own best interest.  

In July 2004, the RO received a letter from the veteran's 
treating psychiatrist.  This physician stated that the 
veteran had serious disturbance of interpersonal 
relationships and a complete loss of occupational capacity.  

In October 2005, another VA examination was conducted to 
determine the severity of the veteran's PTSD.  The veteran 
arrived on time for the examination and was accompanied by 
his spouse.  He was neatly groomed.  His mood was angry to 
soft spoken, his affect was restricted and depressed and he 
reported anxiety attacks occurring several times a week which 
include physical symptoms.  He denied auditory or visual 
hallucinations, suicidal or homicidal ideation.  Insight and 
judgment were fair and thought form was linear.  

The examiner stated that the impairment due to the veteran's 
PTSD had not changed since the October 2004 examination, 
which this examiner reviewed along with the claims file.  
However, the examiner reported that while the veteran had 
been unemployed from the year 2000 to the year 2005, he had 
become employed in May 2005.  Prior to his recent employment, 
the veteran spent most of his time isolated at home.  His 
spouse remarked that the veteran's coworkers wondered about 
him because he keeps to himself, although she did not state 
how she came to this knowledge.  The veteran reported that he 
has missed some work due to difficulty sleeping, and that he 
does not socialize at work, but simply goes to work and works 
until he finishes.  He and his spouse reported that he does 
not like to socialize and does not enjoy leisure pursuits.  
GAF was unchanged.  The examiner commented that although the 
veteran was employed he was unable to function very well at 
work.  

During the January 2006 hearing, testimony from the veteran 
and his spouse essentially mirrored the above comments.  He 
did report that he had been working 40 hours per week for the 
past eight months in a job consisting of a little bit of 
paperwork.  Hearing transcript at 4.  He testified that he 
did not socialize or talk to the other employees but that he 
had not had any trouble with his supervisors or anyone else.  
Id.  

After reviewing the evidence of record, the Board finds that 
the veteran's PTSD is appropriately rated as 70 percent 
disabling.  Essentially, the evidence shows that the veteran 
suffers from severe social impairment, although he has 
maintained a relationship with his spouse of 14 years.  The 
Board has considered the July 2004 letter from his treating 
psychiatrist that stated that the veteran had a complete loss 
of occupational capacity.  However, the veteran has clearly 
demonstrated that his PTSD does not result in total 
occupational impairment because he had worked full time for 
eight months at the time of the January 2006 hearing and had 
experienced no problems with his supervisors or other 
workers.  That he does not socialize with co-workers goes to 
social impairment, not occupational impairment.  Furthermore, 
the evidence presents a conflicting picture as to the reason 
for his resignation in May 2000, as he stated at the time of 
that resignation that he resigned due to unexplained 
arthralgia.  The veteran's demonstrated ability to engage in 
full time employment is more probative of his level of 
occupational impairment than his treating psychiatrist's 
opinion.  

Furthermore, while the veteran suffered from auditory 
hallucinations, there is no evidence that he has suffered 
from hallucinations since the December 2001 examination and, 
indeed, the October 2005 examiner recorded the veteran's 
denial of hallucinations.  Nor is there any evidence that, 
when he did suffer from auditory hallucinations, that these 
were persistent or caused social or occupational impairment.  

The veteran has never exhibited grossly appropriate behavior 
at any examination, and although he did report a domestic 
violence type incident involving his spouse, there is no 
indication that that was more than one isolated incident.  
Nor has he stated that he has had intent to actually commit 
suicide other than on the one occasion involving the rifle.  
Thus, there is no evidence of persistent danger to himself or 
others.  Nor is there any evidence that he cannot perform the 
activities of daily living; he has always been described as 
appropriately dressed and groomed, and always found to be 
competent for VA purposes and capable of handling his own 
finances.  There is no evidence of memory loss of such things 
as names of close relatives, his own name, or occupations 
that he has held.  

Nor is there any evidence of gross impairment of thought 
processes or communication.  The December 2001 examiner found 
the veteran's speech to be goal directed and logical, and the 
October 2005 examiner found his thought form to be linear.  
His capacity to communicate effectively is demonstrated by 
his detailed reports during VA examinations and by his 
hearing testimony.  He has never been found to not be 
oriented to place, time, and person.  As the veteran has 
demonstrated the ability to work full time, it cannot be said 
that he has total occupational impairment.  

Symptoms and deficiencies of the veteran's PTSD do conform to 
the criteria for a 70 percent evaluation and he clearly has 
deficiencies in work, mood, family relations, and judgment.  
The veteran has had difficulty adapting to work, as evidenced 
by his apparent inability to socially interact with co-
workers or to other than accomplish his occupational tasks 
while at work.  The evidence shows that he has had 
consistently suffered from suicidal ideation, depression, and 
panic attacks.  The apparent absence of relationships other 
than with his spouse shows his inability to establish and 
maintain effective relationships.  

Because the veteran's PTSD manifests in many of the symptoms 
found in the criteria for a 70 percent rating, none of the 
symptoms found in the criteria for a 100 percent rating, and 
does not result in total occupational impairment, his PTSD is 
appropriately rated as 70 percent disabling.  A 100 percent 
rating is not warranted.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  The Board regrets that a more 
favorable determination could not be made in this case.  


ORDER

Entitlement to a rating in excess of 70 percent disabling for 
service-connected post traumatic stress disorder is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


